Title: To Thomas Jefferson from Pierce Butler, 11 October 1803
From: Butler, Pierce
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Philada. October 11. 1803—
          
          The inclosed letter was put into my hand to deliver in person, which I intended doing; but learning that an application wou’d be made to You by a second person for the same post; sooner than I may reach the Federal City, I have preferd sending by Post—
          I have been so unsuccessful in two or three recommendations I offerd to Yourself and the Secretay of State, that I shall limit myself on the present occasion, to observing, that if the place was such as to require the approbation of Senate, Mr. McClennigan woud have my Vote. I have cause to believe he wou’d have the Votes of the two Senators from Pennsylvania—
          I have the honor to be with great consideration Yr Most Obedient
          
            P. Butler
            
          
        